• Interim Decision #1431

MATFER OF GAFO-GATO
In Deportation Proceedings
A-11010261
Decided by Board February 23, 1905
A conviction under 18 U.S.C. 871 of conspiracy to violate 18 U.S.C. ,A546
(false statements in immigrant visa) is not tantamount to a conviction under
18 U.S.C. 1546 within the purvieW of section 241(a) (5), Immigration and
Nationality Act.
Cs/inane;

Order : Act of 1952-:-Section 241(a) (1) [8 U.S.C. 1251(a) (1)1—Excludable
at entry—Not nonquota immigrant.
Act of 1952—Section 241(a) (5) [8 U.S.C. 1201(a) (5)1—Convicted
under Title 18, U.S.C., section 1546.

Respondent appeals from the order of the special inquiry officer
finding him deportable on. the first charge set forth above. The
trial attorney appeals from the order of the special inquiry officer
finding that the respondent was not deportable upon the second
charge set forth above. Both appeals will be dismissed.
Respondent, a 82-year-old married male, a native and citizen of
Spain, entered the United States on March 31, 1956 in. transit to
,Spain; but failed to depart. On June 16, 1956 he married Milagros
Rivera. He was apprehended by the Service on December 19, 1936
and on December 22 was returned to Spain. His wife filed a visa
petition for him in January 1958; the petition was approved; the
respondent entered the United States on March 16, 1958 with a nonquota, visa. issued to him as the husband of an American citizen.
The Service claims that the marriage was one entered into with
the understanding by both parties that it would be one in name
only, that it would not be consummated, and that it would be
terminated when it had served its purpose of securing respondent's
admission for permanent residence. Respondent contends that he
married for love, that the marriage was consummated, that he lived
46

Interim Decision *1481
with his wife, and that he left her only when he found that she had
been unfaithful to him. The special inquiry officer found the parties
had not entered into a one fide marriage relation:
The Service case is based on the testimony of Milagros Rivera and
prehearing admissions against interest made by respondent. Counsel
attacks Rivera as a person who was untruthful, of questionable
character and whose testimony was induced by fear that she might
otherwise be prosecuted for perjury since her unfavorable testimony
was in conflict with a prehearing statement she had made. - He antends that her testimony, contradicted as it is by that of respondent,
a stable person, who has proven a good husband and provider. (he
remarried), is not credible. The conflicting testimony of Rivera
has been set forth by the special inquiry officer and need not be repeated. We find as did the special inquiry officer that Rivera's.
testimony is corroborated by prehearing admissions against interest
made by the respondent. We find that respondent's admissions were
neither made under duress nor made to conform with testimony of

Rivera. The information he furnished goes far beyond hers. We
believe that the record adequately supports the first .cliarge. The
respondent's appeal will be dismissed.
Counsel contends the special inquiry officer was unduly influenced
by the fact that the respondent was convicted on a criminal charge
in connection with his marriage. The special inquiry officer stated
that the criminal proceedings were such that the doctrine of collateral
estoppel could not apply to the charge in question. There is no
evidence that he was improperly influenced by the court decision;
the reasons for his findings are fully set forth. There is:no reliance •
upon the criminal proceeding. The Service appeal will now be 'considered. On March 6, 1962,
respondent, along with two others, was Indicted for conspiracy to •
violate the immigration laws of the United States. The indictment
contained four counts. Respondent was convicted and! sentenced on
count one. The count laid under 18 U.S.C. 871 charges that from
about May 1956 to May 1959, the respondent and two others conspired to•violate 18 . U.S.C. 1001 (false statements) and 1546 (false
statements in immigration visa) and to defraud the Government is
the exercise of its governmental function of administering the immigration: laws. In Pursuance of the'conspiracy five overt acts relating
to the respondent's marriage to Rivera, his obtaining a visa, and his
entry with a nonquota visa are set forth.
Respondent's deportation is sought under the ;underlined portion
47

Interim Decision *1431
of section 241(a) (5) of the Act (8 U.S.C. 1251(a) (5)) ; the section
provides for the deportation of an alien who—
boa failed to comply with tho provisions of section 285 unless he establishes

to the satisfaction of the Attorney General that such failure was reasonably
excusable or was not willful, or has been convicted under section 266(c) of
this title, or under section 36(c) of the Allen Registration Act, 1940, or has
been convicted of violating' or conspiracy to violate any provision of the Act
entitled "An Act to require the registration of certain persons employed by
agencies to disseininate propaganda in the 'United States, and for other
purposes"; approved June 8, 1938, as amended, or has been convicted under
section 4546 of title 18 of the United States Code; (Emphasis supplied.)

The ;pedal inquiry officer dismissed the charge. based on section
241(a) (5) of the Act, finding that the section. required a conviction
under 18 U.S.C. 1546 whereas the conviction in the instant case had
been under 18 U.S.C. NU. The special inquiry officer felt that had
Congress who made conviction for a violation of 18 U.S.C. 1546 a
ground of deportability intended to also make conviction for a conspiracy to violate 18 17.S.C. 1546 a ground of deportation, they
would have provided as they had elsewhere in section 241(a) (5) of
the Act for the deportation of an alien "convicted of violating or
conspiracy to violate" the law in question. The special inquiry
officer also pointed out that in other sections relating to the deportation of aliens, Congress specified that it was both the conviction of
the law and the conviction of a conspiracy to violate that law. that
would subject the alien to liability to deportation. (sections 241(a)
(11) and (1'0, of the Act).
•
The Service representative contends that Congress intended by
means of section 241(a) (5) of the Act to deport persons guilty of
fraud and misuse of visas and that since reference to•the overt acts
listed in the conspiracy- count reveals that respondent's conviction
was for acts of fraud and misuse of a visa, respondent should be held
deportable under section 241(a) (5) of the Act. No authority is
cited for the contention that it was the intent of Congress` to make
liable to deportation by means of section 241(a) (5) of the Act any
person who committed acts of fraud or misused a visa but had not
been convicted under 18 1546. The contention must be rejected. The contention is made in face of the fact that by other
provisions of the Act Congress, without requiring a conviction, provided for the deportation of an alien who was guilty of fraud or
misuse of a visa (sections 212(a) (19), 241(a) (1), 241(c) of the Act) ;
reliance upon 241(a) (5) of the Act is, therefore, unnecessary to
deport an alien guilty of acts of .fraud of the nature present in the
instant case. 'Furthermore, the contention is made in face of the fact

Interim Decision *1431
that Congress made deportability under section 241(a) (5). dependent
upon the existence of a conviction under 18 U.S.C. 1546 and a conviction is not present in the instant case.
The Service representative contends that Congressional failure to
provide that conviction for conspiracy to violate 18 U.S.C. 1546, as
well as conviction under the section itself, would make an alien deportable may well have been due. to the fact that Congress, realizing
that in the normal situation the conspirators would be outside the
United States, did not think that a conspiracy charge would be used.
No historical basis for the Service belief is given. If it is a. fact that

Congress considered making conviction for a conspiracy a ground of
deportability and decided not to it is not our function to remedy the
omission; it is a matter for Congress. Moreover, the Service contention appears to be without any foundation. The predecessor of
18 U.S.C. 1546 had been the basis of conspiracy prosecutions (U.S. v.
Rubenstein, 151 F.2d 915 (C.A. 2, 1945) ; U.S. v. Birnbaum, 55 F.
Supp. 356 (S.D.N.Y. 1944) • Sh.imi Mao v. U.S., 57 F.2d 491 (CA.
9, 1932)). In section 241(a) (17) of the Act Congress provided for
the deportation of aliens convicted of conspiracy to violate certain
laws which, as much as 18 U.S.C. 1546, can involve actions by persons
abroad. Also, Congress was well aware that the conspiracy section
of the Penal Code "can fiequently be utilized effectively concerning
conspiracies to violate various provisions of the immigration laws"
S. Rep. No. 1515, Slat °mg., 2d Sass, 649 (1950).

Finally, the Service contends that a. conviction of a conspiracy to
violate 18 U.S.C. 1546 is actually a conviction wader 18 U.S.C. 1546.
It is the Service contention that by use in section 241(a) (5) of the
word "under" when referring to a conviction where conspiracy is
-not specified, and use of the word "of" when referring to a conviction •
where a conspiracy is specified, Congress intended to give these words
separate meanings : "of" relating to the source of the conviction, and
"under"' to that which is encompassed within the range or bounds of
the specific law. The simple answer appears to be that if Congress
intended to attach the deportation liability to a person convicted of
a conspiracy ;to violate a statute when they referred to a conviction
"under" that statute, there would have been no need to specify in that
very section in reference to another law that a conviction of that law
and a conviction of a conspiracy to violate that law would carry the
same penalty. Before this fact contentions based on ambiguous
grammatical constructions must fall (Matter of Marinho, Int. Dec.
No. 1273).
The Service representative cited several cases as authority for the
utilization of the overt facts set forth in the conspiracy count to de49

Interirim Decision *1481 ,

•
termine what acts the respondent had actually committed. Inasmuch
as the -alien's deportation on the charge in question must be based
upon a conviction and not upon the nature of his acts, the point made
is immaterial and the cases cited are not applicable. The fact that

the acts could presumably have been the basis for a conviction under
18 II.S.0 1516, is also immaterial.
ORDER: It is ordered that the appeals be and the same are hereby
dismissed.

50

